Title: From John Adams to Charles Storer, 11 October 1783
From: Adams, John
To: Storer, Charles


          Dr: Sir
            Auteuil Octr: 11. 1783
          I have rec’d from Mr: Ridley, some Letters from home and a Newspaper.—
          My Son wrote you Sometime ago, that I was ill, and desired you to come to me— I have written you Since that I had altered my Plan both these Letters may be sent you from London, where untill Mr: Ridley rec’d your Letter of the 6. october from St: Quentin I supposed you were
          Mr: Thaxter is gone home. He sailed from l’Orient in the Packet the 26 of September with the definitive Treaty. I propose to go to London, the Week after next—how long I shall stay there I know not— I have been brought very low by another nervous Fever, and remain so weak that I can scarcely hold my Pen. a Journey to London will at least divert my mind, I hope it will recover my Health. We have rec’d Information from Congress that a Commission is to be sent to Me, Mr: Franklin and Mr: Jay to make a Treaty of Commerce with G: Britain, and I have written to the Ladies to come to me, but whether I shall receive them at the Hague or at Paris, I know not. Mrs: & Miss Adams, will Satisfy their Curiosity, by taking a Voyage; Staying in Europe, about Six Months and then returning with me, to a Philosophic Solitude.—
          Congress have done me great Honour, and given me compleat Satisfaction— I have no longer any Thing to complain of and am I believe as happy a Man, notwithstanding the Weakness of my Nerves, as the Sun shines on. My late Fever, Although it brought me down very low, has been I am perswaded of great Service to me; and I shall enjoy better Health in Consequence of it.
          As to my future Destiny, I am perfectly indifferent, whether I go home, or whether I stay here, or whether I go to Holland again, to which I have no Objection except on Account of my Health— These Things are entre nous.
          With great esteem your most obedient Servant.
          
          
            P.S. I cannot advise you to regulate your movements by any Consideration of mine— If you continue your design of going to Italy, you will not have a better Season than the present. or if you pursue, your present Plan of Studying French at St. Quentin you will do well. My Life is still to be, as it ever has been without a Plan Waiting one year, one Month, one Day, to learn what is to be my Fate the next. The blue Hills are my last Resource.
          
        